Order so far as appealed from modified by granting items 1(c), 5(a) and 5(b), in defendants’ notice of motion, and that plaintiff be required to furnish the defendants with a specific statement of the assets and money alleged to have been fraudulently, dishonestly and illegally diverted from Debway Hats, Inc., and received and retained by the defendant Nemo-Darby Hats, Inc., as alleged in paragraph 14 of the complaint, and that as so modified affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. The bill of particulars to be served within twenty days after completion of the examination before trial. Present — Finch, P. J., Merrell, Martin, Sherman and Townley, JJ.